Where a person seeks to enjoin a judgment at law, the bill should set forth clearly and distinctly the grounds upon which the complainant’s equity rests; and if it shows upon its face that the judgment at law was rendered by reason of his own negligence in not making the necessary defence, a court of equity will not grant relief by injunction. Code, §3120; 71 Ga., 523.(a.) Where, after the foreclosure of a mortgage, the defendant filed an affidavit of illegality to the execution thereon, upon the ground that it had been paid, and the issue formed by such affidavit was - passed upon by a jury, who found in favor of the plaintiff in ft. fa., upon a bill then filed to enjoin the execution, an injunction should have been refused.*Judgment reversed.